Exhibit 10.1

ACI WORLDWIDE, INC.

2005 Equity and Performance Incentive Plan

(Amended by the Stockholders June 14, 2012)

1. PURPOSE. The purpose of the 2005 Equity and Performance Incentive Plan is to
attract and retain directors, officers and other employees for ACI Worldwide,
Inc., a Delaware corporation, and its Subsidiaries and to provide to such
persons incentives and rewards for superior performance.

2. DEFINITIONS. As used in this Plan,

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.

(b) “Award” means any Option, Appreciation Right, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units or Other Awards granted under
this Plan.

(c) “Award Agreement” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Board that sets forth the
terms and conditions of the Awards granted. An Award Agreement may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, with the approval of the Board, need not be signed by a
representative of the Company or a Participant.

(d) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.

(e) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 16 of this Plan, such committee (or subcommittee).

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations. A reference
to any provision of the Code shall include reference to any successor provision
of the Code.

(g) “Common Shares” means the shares of Class A Common Stock, par value $.005
per share, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in
Section 12 of this Plan.

(h) “Company” means ACI Worldwide, Inc., a Delaware corporation formerly known
as Transaction Systems Architects, Inc.

(i) “Covered Employee” means a Participant who is, or is determined by the Board
to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code or any successor provision.

(j) “Date of Grant” means the date specified by the Board on which a grant of
any Award under this Plan will become effective (which date will not be earlier
than the date on which the Board takes action with respect thereto).



--------------------------------------------------------------------------------

(k) “Director” means a member of the Board of Directors of the Company.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(m) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option.

(n) “Incentive Stock Options” means Options that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

(o) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Options, Appreciation Rights, Restricted Stock, Restricted Stock Units,
dividend credits and Other Awards pursuant to this Plan. Management Objectives
may be described in terms of Company-wide objectives or objectives that are
related to the performance of the individual Participant or of the Subsidiary,
division, department, region or function within the Company or Subsidiary in
which the Participant is employed. The Management Objectives may be made
relative to the performance of other companies. The Management Objectives
applicable to any Award to a Covered Employee will be based on specified levels
of, or growth in, one or more of the following criteria:

 

  1. cash flow/net assets ratio;

 

  2. debt/capital ratio;

 

  3. return on total capital;

 

  4. return on equity;

 

  5. earnings per share;

 

  6. revenue;

 

  7. total return to stockholders (which may be measured by stock price);

 

  8. backlog;

 

  9. contribution margins;

 

  10. sales;

 

  11. operating income; and

 

  12. earnings before interest, taxes, depreciation and amortization.

If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Code. In such case,
the Board will not make any modification of the Management Objectives or minimum
acceptable level of achievement with respect to such Covered Employee.

(p) “Non-Employee Director” means a person who is a “non-employee director” of
the Company within the meaning of Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Exchange Act.

(q) “Market Value per Share” means, as of any particular date, (i) the closing
sale price (price for last trade) per Common Share as reported on the principal
exchange on which Common Shares



--------------------------------------------------------------------------------

are then trading, if any, or, if applicable and provided that the Common Shares
are not then-traded on such principal exchange, the NASDAQ Global Select Stock
Market, or if there are no sales on such day, on the next preceding trading day
during which a sale occurred, or (ii) if clause (i) does not apply, the fair
market value of the Common Shares as determined by the Board.

(r) “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

(s) “Optionee” means the optionee named in an Award Agreement evidencing an
outstanding Option.

(t) “Option Price” means the purchase price payable on exercise of an Option.

(u) “Option” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan. An Option may be
either an Incentive Stock Option or a Nonqualified Stock Option.

(v) “Other Award” means an award or bonus granted under Section 10 of this Plan.

(w) “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time an officer, or other key
employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, and will also include each Non- Employee Director who receives an
Award under this Plan.

(x) “Performance Period” means, in respect of a Performance Share or Performance
Unit or Qualified Performance-Based Award, a period of time established pursuant
to Section 8 or Section 9, respectively, of this Plan within which the
Management Objectives relating to such Performance Share, Performance Unit or
Qualified Performance-Based Award are to be achieved.

(y) “Performance Share” means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Section 8 or Section 9 of this Plan.

(z) “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 8 or Section 9 of this Plan.

(aa) “Plan” means this ACI Worldwide, Inc. 2005 Equity and Performance Incentive
Plan, as amended.

(bb) “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for a Section 162(m) Exemption, and is made subject to
the performance of certain Management Objectives, or (ii) an Option or
Appreciation Right.

(cc) “Restricted Stock” means Common Shares granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired.

(dd) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to deferral, a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Board, in its discretion) and other
restrictions on transfer, as provided in Section 7 or Section 9 of this Plan.



--------------------------------------------------------------------------------

(ee) “Restricted Stock Unit” means an award made pursuant to Section 7 or
Section 9 of this Plan of the right to receive Common Shares or cash at the end
of a specified period.

(ff) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code or any successor provision
thereto.

(gg) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Options are surrendered in
payment of the Option Price of other Options, over the Option Price or Base
Price provided for in the related Option or Appreciation Right, respectively.

(hh) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company; except that, for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

(ii) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option.

3. SHARES AVAILABLE UNDER THE PLAN.

(a) Number of Shares. Subject to adjustment as provided in Section 3(b) and
Section 12 of this Plan, the maximum number of Common Shares that may be issued
or transferred to Participants and their beneficiaries in connection with Awards
granted under the Plan shall be equal to the sum of: (i) 7,750,00 Common Shares
plus any shares described in Section 3(b), and (ii) any Common Shares that are
represented by options granted under the following Company plans which are
forfeited, expire or are canceled without delivery of Common Shares or which
result in the forfeiture or relinquishment of Common Shares back to the Company:
(A) the 1994 Stock Option Plan, as amended, (B) the 1996 Stock Option Plan,
(C) the 1997 Management Stock Option Plan, (D) the 2000 Non-Employee Director
Stock Option, (E) the MessagingDirect Ltd. Amended and Restated Employee Share
Option Plan and (F) the 2002 Non-Employee Director Stock Option Plan, as amended
(collectively the “Prior Plans”). Such shares may be shares of original issuance
or treasury shares or a combination of the foregoing.

(b) Share Calculation.

(i) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued Common Shares subject to the Award will
again be available for issuance pursuant to Awards granted under this Plan.

(ii) Common Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under this Plan.

(iii) Shares surrendered or relinquished upon the payment of any Option Price
for Options granted under this Plan or any of the Prior Plans by transfer to the
Company of Common Shares or upon satisfaction of any withholding amount will
again be available for issuance pursuant to Awards granted under this Plan.



--------------------------------------------------------------------------------

(iv) The number of shares available in Section 3(a) shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Common Shares or credited as additional Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units.

(v) If, under this Plan, a Participant has given up the right to receive
compensation in exchange for Common Shares based on fair market value, such
Common Shares will not count against the number of shares available in
Section 3(a) above.

(c) Individual Limits. Notwithstanding anything in this Section 3, or elsewhere
in this Plan to the contrary and subject to adjustment as provided in Section 12
of this Plan:

(i) the aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 3,000,000
Common Shares;

(ii) no Participant will be granted Options, Appreciation Rights, Restricted
Stock, Restricted Stock Units, or Other Awards this Plan during the life of the
Plan, in the aggregate, for more than 1,000,000 Common Shares during any
calendar year; and

(iii) notwithstanding any other provision of this Plan to the contrary, in no
event will any Participant in any calendar year receive an award of Performance
Shares or Performance Units having an aggregate maximum value as of their
respective Dates of Grant in excess of $7,500,000.

4. OPTIONS. The Board may, from time to time and upon such terms and conditions
as it may determine, authorize the granting to Participants of Options to
purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Type of Options and Eligibility. Options granted under this Plan may be
(i) Incentive Stock Options (ii) Nonqualified Stock Options, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code.

(b) Number of Shares. Each grant will specify the number of Common Shares to
which it pertains subject to the limitations set forth in Section 3 of this
Plan.

(c) Exercise Price. Each grant will specify an Option Price per share, which may
not be less than the Market Value per Share on the Date of Grant.

(d) Exercise Terms and Expiration. An Option will be exercisable in accordance
with such terms and conditions and during such periods established by the Board
and set forth in the Award Agreement; provided, however, no Option will be
exercisable more than 10 years from the Date of Grant.

(e) Special Terms for Incentive Stock Options.

(i) Notwithstanding anything contained herein to the contrary, the aggregate
Market Value per Share with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
all incentive stock option plans of the Company or any Subsidiary) shall not
exceed $100,000 or such other limit set forth in the Code, as amended.



--------------------------------------------------------------------------------

(ii) No Incentive Stock Option shall be granted to an employee who, at the time
the Incentive Stock Option is granted, owns (actually or constructively under
the provisions of Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
Subsidiary, unless the Option Price is at least 110% of the Market Value per
Share (determined as of the time the Incentive Stock Option is granted) of
Common Shares subject to the Incentive Stock Option and the Incentive Stock
Option by its terms is not exercisable more than five (5) years from the Date of
Grant.

(iii) To the extent that any provision of this Plan would prevent any Option
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option. Such
provision, however, will remain in effect for other Options and there will be no
further effect on any provision of this Plan.

(f) Payment.

(i) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee for at least 6 months (or other
consideration authorized pursuant to Section 4(f)(ii)) having a value at the
time of exercise equal to the total Option Price, or (iii) by a combination of
such methods of payment.

(ii) The Board may determine, at or after the Date of Grant, that payment of the
Option Price of any Nonqualified Stock Option may also be made in whole or in
part in the form of Restricted Stock or other Common Shares that are forfeitable
or subject to restrictions on transfer, or in the form of Restricted Stock
Units, Performance Shares (based, in each case, on the Market Value per Share on
the date of exercise), other Options (based on the Spread on the date of
exercise) or Performance Units. Unless otherwise determined by the Board at or
after the Date of Grant, whenever any Option Price is paid in whole or in part
by means of any of the forms of consideration specified in this
Section 4(f)(ii), the Common Shares received upon the exercise of the Options
will be subject to such risks of forfeiture or restrictions on transfer as may
correspond to any that apply to the consideration surrendered, but only to the
extent, determined with respect to the consideration surrendered, of (A) the
number of shares or Performance Shares, (B) the Spread of any unexercisable
portion of Options, or (C) the stated value of Performance Units.

(iii) The Board reserves the discretion at or after the Date of Grant to provide
for (a) the payment of a cash bonus at the time of exercise; (b) the
availability of a loan at exercise; and (c) the right to tender in satisfaction
of the Option Price nonforfeitable, unrestricted Common Shares, which are
already owned by the Optionee and have a value at the time of exercise that is
equal to the Option Price.

(iv) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(g) General.

(i) Successive grants may be made to the same Participant whether or not any
Options previously granted to such Participant remain unexercised.



--------------------------------------------------------------------------------

(ii) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Options
or installments thereof will become exercisable and may provide for the earlier
exercise of such Options in the event of the termination of the Optionee’s
employment for any reason or a change in control of the Company, as may be
defined in an Award Agreement.

(iii) The exercise of an Option will result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan.

(iv) Any grant of Options may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Award Agreement. Each grant of Options will be evidenced by an Award
Agreement and will contain such terms and provisions, consistent with this Plan,
as the Board may approve.

5. APPRECIATION RIGHTS.

(a) Types of Appreciation Rights. The Board may authorize the granting of
(i) Tandem Appreciation Rights in respect of Options granted hereunder to any
Optionee, and (ii) Free-Standing Appreciation Rights to any Participant. Each
grant of Appreciation Rights may utilize any or all of the authorizations, and
will be subject to all of the requirements, contained in the following
provisions.

(b) Tandem Appreciation Rights. A “Tandem Appreciation Right” will be a right of
the Optionee, exercisable by surrender of the related Option, to receive from
the Company an amount determined by the Board, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of
exercise. Tandem Appreciation Rights may be granted at any time prior to the
exercise or termination of the related Options; provided, however, that a Tandem
Appreciation Right awarded in relation to an Incentive Stock Option must be
granted concurrently with such Incentive Stock Option.

(i) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option is
also exercisable and at a time when the Spread is positive, and by surrender of
the related Option for cancellation.

(c) Free-Standing Appreciation Rights. A “Free-Standing Appreciation Right” will
be a right of the Participant to receive from the Company an amount determined
by the Board, which will be expressed as a percentage of the Spread (not
exceeding 100 percent) at the time of exercise.

(i) Each grant will specify in respect of each Free-Standing Appreciation Right
a Base Price, which will be equal to or greater than the Market Value per Share
on the day immediately preceding the Date of Grant;

(ii) Successive grants may be made to the same Participant regardless of whether
any Free-Standing Appreciation Rights previously granted to the Participant
remain unexercised; and

(iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

(d) Payment.

(i) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.



--------------------------------------------------------------------------------

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

(e) General.

(i) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

(ii) Any grant may specify that such Appreciation Right may be exercised only in
the event of, or earlier in the event of, a change in control of the Company, as
may be defined in an Award Agreement.

(iii) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.

(f) Award Agreement. Each grant of Appreciation Rights will be evidenced by an
Award Agreement, which Award Agreement will describe such Appreciation Rights,
identify the related Options (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

6. RESTRICTED STOCK. The Board may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale may utilize any or all
of the authorizations, and will be subject to all of the requirements, contained
in the following provisions.

(a) Ownership. Each such grant or sale will constitute an immediate transfer of
the ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Consideration. Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.

(c) Substantial Risk of Forfeiture.

(i) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period of not less than one year to
be determined by the Board at the Date of Grant and may provide for the earlier
lapse of such substantial risk of forfeiture in the event of a change in control
of the Company, as may be defined in an Award Agreement.

(ii) Each such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).



--------------------------------------------------------------------------------

(d) General.

(i) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives.

(ii) Unless otherwise directed by the Board, all certificates representing
shares of Restricted Stock will be held in custody by the Company until all
restrictions thereon will have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering such Shares.

(e) Award Agreement. Each grant or sale of Restricted Stock will be evidenced by
an Award Agreement and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.

7. RESTRICTED STOCK UNITS. The Board may also authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements
contained in the following provisions.

(a) Payment.

(i) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions during the Restriction Period as the Board may specify.

(ii) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(b) Restriction Period.

(i) Each such grant or sale will be subject to a Restriction Period of not less
than one year, as determined by the Board at the Date of Grant, and may provide
for the earlier lapse or other modification of such Restriction Period in the
event of a change in control of the Company, as may be defined in an Award
Agreement.

(ii) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her Award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them.

(c) Award Agreement. Each grant or sale of Restricted Stock Units will be
evidenced by an Award Agreement and will contain such terms and provisions,
consistent with this Plan, as the Board may approve.



--------------------------------------------------------------------------------

8. PERFORMANCE SHARES AND PERFORMANCE UNITS. The Board may also authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions.

(a) Shares and Units. Each grant will specify the number of Performance Shares
or Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment will be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the Award under Section 162(m) of the Code.

(b) Performance Period. The Performance Period with respect to each Performance
Share or Performance Unit will be such period of time (not less than one year),
commencing with the Date of Grant as will be determined by the Board at the time
of grant, which may be subject to earlier lapse or other modification in the
event of a change in control of the Company, as may be defined in an Award
Agreement.

(c) Achievement of Management Objectives. Any grant of Performance Shares or
Performance Units will specify Management Objectives which, if achieved, will
result in payment or early payment of the Award, and each grant may specify in
respect of such specified Management Objectives a minimum acceptable level of
achievement and will set forth a formula for determining the number of
Performance Shares or Performance Units that will be earned if performance is at
or above the minimum level, but falls short of full achievement of the specified
Management Objectives. The grant of Performance Shares or Performance Units will
specify that, before the Performance Shares or Performance Units will be earned
and paid, the Board must certify that the Management Objectives have been
satisfied.

(d) Payment.

(i) Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned.

(ii) Any grant may specify that the amount payable with respect thereto may be
paid by the Company in cash, in Common Shares or in any combination thereof and
may either grant to the Participant or retain in the Board the right to elect
among those alternatives.

(iii) Any grant of Performance Shares or Performance Units may specify that the
amount payable or the number of Common Shares issued with respect thereto may
not exceed a maximum specified by the Board at the Date of Grant.

(e) Award Agreement. Each grant of Performance Shares or Performance Units will
be evidenced by an Award Agreement and will contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

9. AWARDS TO NON-EMPLOYEE DIRECTORS. The Board may authorize the grant or sale
of any Award available under this Plan to Non-Employee Directors, from time to
time, upon such terms and conditions as it may determine and subject to the
terms and conditions pertaining to the type of Award granted, as described in
this Plan.

(a) Payment for Options. Options may be exercised by a Non-Employee Director
only upon payment to the Company in full of the Option Price of the Common
Shares to be delivered. Such payment will be made in cash or in Common Shares
then owned by the Optionee for at least six months, or in a combination of cash
and such Common Shares.



--------------------------------------------------------------------------------

(b) Employee Status. If a Non-Employee Director subsequently becomes an employee
of the Company or a Subsidiary while remaining a member of the Board, any
Options held under the Plan by such individual at the time of such commencement
of employment will not be affected thereby.

(c) Director Compensation Substitution. Non-Employee Directors, pursuant to this
Section 9, may be awarded, or may be permitted to elect to receive, pursuant to
procedures established by the Board, all or any portion of their annual
retainer, meeting fees or other fees in Common Shares in lieu of cash.

(d) Award Agreement. Each grant of Awards pursuant to this Section 9 will be
evidenced by an Award Agreement and will contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

10. OTHER AWARDS.

(a) Other Awards. The Board may, subject to limitations under applicable law,
grant to any Participant such other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Common Shares or factors that may influence the value of such
shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Shares,
purchase rights for Common Shares, Awards with value and payment contingent upon
performance of the Company or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Board, and Awards
valued by reference to the book value of Common Shares or the value of
securities of, or the performance of specified Subsidiaries or affiliates or
other business units of the Company. The Board shall determine the terms and
conditions of such Other Awards. Common Shares delivered pursuant to an Award in
the nature of a purchase right granted under this Section 10 shall be purchased
for such consideration, paid for at such time, by such methods, and in such
forms, including, without limitation, cash, Common Shares, other awards, notes
or other property, as the Board shall determine.

(b) Cash Awards. Cash awards, as an element of or supplement to any other award
granted under this Plan, may also be granted pursuant to this Section 10.

(c) Share Bonus. The Board may grant Common Shares as a bonus, or may grant
other awards in lieu of obligations of the Company or a Subsidiary to pay cash
or deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Board.

11. TRANSFERABILITY.

(a) Limits on Transferability. Except for transfers of Awards to the Company
pursuant to Section 4(f)(ii), or as provided in Section 11(b) below, no Option,
Appreciation Right or other derivative security granted under the Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution or, except with respect to an Incentive Stock Option, pursuant to a
domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act). Except as otherwise determined by the Board, Options and
Appreciation Rights will be exercisable



--------------------------------------------------------------------------------

during the Participant’s lifetime only by him or her or, in the event of the
Participant’s legal incapacity to do so, by his or her guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and / or court supervision.

(b) Beneficiary Designations.

(i) Notwithstanding Section 11(a) above, an Option, Appreciation Right or other
derivative security granted under the Plan may be transferable upon the death of
the Participant, without payment of consideration therefor, to any one or more
family members (as defined in the General Instructions to Form S-8 under the
Securities Act of 1933) of the Participant, as may have been designated in
writing by the Participant by means of a form of beneficiary designation
approved by the Company. Such beneficiary designation may be made at any time by
the Participant and shall be effective when it is filed, prior to the death of
the Participant, with the Company. Any beneficiary designation may be changed by
the filing of a new beneficiary designation, which will cancel any beneficiary
designation previously filed with the Company.

(ii) Notwithstanding Section 11(a) above, an Option, Appreciation Right or other
derivative security granted under the Plan may be transferable by the
Participant without payment of consideration therefor, to any one or more family
members (as defined in the General Instructions to Form S-8 under the Securities
Act of 1933) of the Participant; provided, however, that such transfer will not
be effective until notice of such transfer is delivered to the Company; and
provided, further, however, that any such transferee is subject to the same
terms and conditions hereunder as the Participant.

(c) Additional Restrictions on Transfer. The Board may specify at the Date of
Grant that part or all of the Common Shares that are (i) to be issued or
transferred by the Company upon the exercise of Options or Appreciation Rights,
upon the termination of the Restriction Period applicable to Restricted Stock
Units or upon payment under any grant of Performance Shares or Performance Units
or (ii) no longer subject to the substantial risk of forfeiture and restrictions
on transfer referred to in Section 6 of this Plan, will be subject to further
restrictions on transfer.

12. ADJUSTMENTS.

(a) Outstanding Awards. The Board may make or provide for such adjustments in
the number of Common Shares covered by outstanding Options, Appreciation Rights,
Restricted Stock Units, and Performance Shares granted hereunder and, if
applicable, in the number of Common Shares covered by Other Awards, in the
Option Price and Base Price provided in outstanding Options and Appreciation
Rights, and in the kind of shares covered thereby, as the Board, in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares, recapitalization, reclassification or other change in the capital
structure of the Company, or (b) any merger, consolidation, spin-off, split-
off, spin-out, split-up, reorganization, partial or complete liquidation or
other distribution of assets, issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Board, in its discretion, may provide in substitution for any or
all outstanding Awards under this Plan such alternative consideration as it, in
good faith, may determine to be equitable in the circumstances and may require
in connection therewith the surrender of all Awards so replaced.

(b) Share Limitations. The Board may also make or provide for such adjustments
in the number and kind of Common Shares specified in Section 3 of this Plan as
the Board in its sole discretion,



--------------------------------------------------------------------------------

exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Section 12; provided, however, that any such
adjustment to the number specified in Section 3(c)(i) will be made only if and
to the extent that such adjustment would not cause any Option intended to
qualify as an Incentive Stock Option to fail so to qualify.

13. FRACTIONAL SHARES. The Company will not be required to issue any fractional
Common Shares pursuant to this Plan. The Board may provide for the elimination
of fractions or for the settlement of fractions in cash.

14. WITHHOLDING TAXES. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit.

15. FOREIGN EMPLOYEES. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan as it may consider necessary or appropriate for such purposes, without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

16. ADMINISTRATION OF THE PLAN.

(a) Board or Committee. This Plan will be administered by the Board, which may
from time to time delegate all or any part of its authority under this Plan to
the Compensation Committee of the Board (or a subcommittee thereof), as
constituted from time to time; provided, however, such committee shall consist
of two or more members of the Board, all of whom shall qualify as an “outside
director” pursuant to Section 162(m) of the Code and a “Non-Employee
Director.” To the extent of any such delegation, references in this Plan to the
Board will be deemed to be references to such committee or subcommittee. A
majority of the committee (or subcommittee) will constitute a quorum, and the
action of the members of the committee (or subcommittee) present at any meeting
at which a quorum is present, or acts unanimously approved in writing, will be
the acts of the committee (or subcommittee).

(b) Interpretation and Construction. The interpretation and construction by the
Board of any provision of this Plan or of any agreement, notification or
document evidencing the grant of Options, Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units or Other Awards
and any determination by the Board pursuant to any provision of this Plan or of
any such agreement, notification or document will be final and conclusive. No
member of the Board will be liable for any such action or determination made in
good faith.



--------------------------------------------------------------------------------

(c) Delegation. The Board or, to the extent of any delegation as provided in
Section 16(a), the committee, may delegate to one or more of its members or to
one or more officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Board, the
committee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Board, the committee or such person may have under the
Plan. The Board or the committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Board or the committee: (i) designate employees to be recipients of Awards
under this Plan; and (b) determine the size of any such Awards; provided,
however , that (A) the Board or the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an employee who is an
officer, Director, or more than 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 11 of the
Exchange Act, as determined by the Board in accordance with Section 16 of the
Exchange Act; (B) the resolution providing for such authorization sets forth the
total number of Common Shares such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Board or the committee, as the case
may be, regarding the nature and scope of the Awards granted pursuant to the
authority delegated.

(d) No Other Awards. The terms of the Plan govern all Awards granted under the
Plan, and in no event will the Board have the power to grant any Award under the
Plan that is contrary to any of the provisions of the Plan.

17. AMENDMENTS.

(a) Right to Amend the Plan. The Board may at any time and from time to time
amend the Plan in whole or in part; provided, however, that any amendment which
must be approved by the stockholders of the Company in order to comply with
applicable law or the rules of the NASDAQ Stock Market’s National Market or, if
the Common Shares are not traded on the NASDAQ Stock Market’s National Market,
the principal national securities exchange upon which the Common Shares are
traded or quoted, will not be effective unless and until such approval has been
obtained.

(b) No Re-Pricing of Options or Appreciation Rights. The Board will not, without
the further approval of the stockholders of the Company, authorize the amendment
of any outstanding Option to reduce the Option Price or any outstanding
Appreciation Right to reduce the Base Price. Furthermore, no Option or
Appreciation Right will be cancelled and replaced with Awards having a lower
Option Price or Base Price, as applicable, without further approval of the
stockholders of the Company. This Section 17(b) is intended to prohibit the
repricing of “underwater” Options and Appreciation Rights and will not be
construed to prohibit the adjustments provided for in Section 12 of this Plan.

(c) Amendments to Awards. The Board may amend the terms of any Award theretofore
granted under this Plan prospectively or retroactively, but subject to
Section 12 above, no such amendment shall impair the rights of any holder
without his or her consent.

18. ACCELERATION OF VESTING UPON TERMINATION OF EMPLOYMENT. In case of
termination of employment by reason of death, disability or normal or early
retirement, or in the case of an unforeseeable emergency or other special
circumstances, of a Participant who holds an Option or Appreciation Right not
immediately exercisable in full, or any shares of Restricted Stock as to which
the substantial risk of forfeiture or the prohibition or restriction on transfer
has not lapsed, or any Restricted Stock Units as to which the Restriction Period
has not been completed, or any Performance Shares or Performance Units which
have not been fully earned, or any Other Awards subject to any vesting schedule
or transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed



--------------------------------------------------------------------------------

pursuant to Section 11(b) of this Plan, the Board may, in its sole discretion,
accelerate the time at which such Option, Appreciation Right or Other Award may
be exercised or the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse or the time when such
Restriction Period will end or the time at which such Performance Shares or
Performance Units will be deemed to have been fully earned or the time when such
transfer restriction will terminate or may waive any other limitation or
requirement under any such Award.

19. GOVERNING LAW. The Plan and all Awards, grants and actions taken thereunder
shall be governed by and construed in accordance with the internal substantive
laws of the State of Delaware.

20. TERMINATION OF THE PLAN. The Plan shall be effective as of the date it is
approved by both the Board and the stockholders of the Company. The Board may,
in its discretion, terminate this Plan at any time. No grant will be made under
this Plan more than 10 years after the date on which this Plan is first approved
by the stockholders of the Company, but all grants made on or prior to such date
will continue in effect thereafter subject to the terms thereof and of this
Plan. Termination of this Plan will not affect the rights of Participants or
their successors under any Awards outstanding hereunder and not exercised in
full on the date of termination.

21. PROVISIONS APPLICABLE TO ALL AWARDS.

(a) Dividends and Dividend Equivalents.

(i) The Board may, at or after the Date of Grant of an Award (other than
Incentive Stock Options), provide the Participant the right to receive dividends
or dividend equivalents which may be either paid on a current, deferred or
contingent basis or credited to an account for the Participant.

(ii) With respect to Restricted Stock, the Board may require that any or all
dividends or other distributions paid thereon during the period of time for
which such Restricted Stock is subject to substantial risk of forfeiture or
other transfer restriction be automatically deferred and reinvested in
additional shares of Restricted Stock, which may be subject to the same
restrictions as the underlying Restricted Stock.

(iii) Any dividends or dividend equivalents may be settled in cash, Common
Shares or a combination of both as determined in the Board’s sole discretion.

(b) Deferrals. The Board may permit Participants to elect to defer the issuance
of Common Shares or the settlement of Awards in cash under the Plan pursuant to
such rules, procedures or programs as it may establish for purposes of this
Plan. The Board also may provide that deferred issuances and settlements include
the payment or crediting of dividend equivalents or interest on the deferral
amounts.

(c) Surrender or Deferral of Compensation. The Board may condition the grant of
any Award or combination of Awards authorized under this Plan on the surrender
or deferral by the Participant of his or her right to receive a cash bonus or
other compensation otherwise payable by the Company or a Subsidiary to the
Participant.



--------------------------------------------------------------------------------

(d) Qualified Performance-Based Awards.

(i) The provisions of the Plan are intended to ensure that all Options and
Appreciation Rights granted hereunder to any Covered Employee shall qualify for
the Section 162(m) Exemption; provided that the Option Price or Base Price of
such Award is not less than the Market Value per Share on the Date of Grant. In
addition to Performance Shares and Performance Units, when granting any other
Award, the Board may designate such Award as a Qualified Performance-Based
Award, based upon a determination that the recipient is or may be a Covered
Employee with respect to such Award, and the Board wishes such Award to qualify
for the Section 162(m) Exemption. If an Award is so designated, the Board shall
establish Management Objectives for such Award within the time period prescribed
by Section 162(m) of the Code.

(ii) Each Qualified Performance-Based Award (other than an Option or
Appreciation Right shall be earned, vested and payable (as applicable) only upon
the achievement of the Management Objectives established by the Board, together
with the satisfaction of any other conditions as the Board may determine to be
appropriate.

(iii) The Board may provide, in its sole and absolute discretion, either in
connection with the grant thereof or by amendment thereafter, that achievement
of the Management Objectives will be waived upon the death or disability of the
Participant, or upon a change in control of the Company, as may be defined in
the Award Agreement. Performance periods established by the Board for any such
Qualified Performance-Based Award may not be less than one year from the Date of
Grant.

(iv) Any payment of a Qualified Performance-Based Award granted with Management
Objectives pursuant to this Plan shall be conditioned on the written
certification of the Board in each case that the Management Objectives and any
other material conditions were satisfied.

(v) Sections 3(c)(ii) and (iv) set forth the maximum number of Common Shares or
dollar value that may be granted in any one-year period to a Participant in
designated forms of Qualified Performance-Based Awards.

(vi) Any grant of an Award intended to qualify as a Qualified
Performance-Performance-based Award will specify Management Objectives which, if
achieved, will result in payment or early payment of the Award, and each grant
may specify in respect of such specified Management Objectives a minimum
acceptable level of achievement and will set forth a formula for determining the
number of shares or units that will be earned if performance is at or above the
minimum level, but falls short of full achievement of the specified Management
Objectives. The grant of a Qualified Performance-based Award will specify that,
before the Qualified Performance-based Award will be earned and paid, the Board
must certify that the Management Objectives have been satisfied.

(e) Forfeiture Events. The Board may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events shall include, but shall not be
limited to, termination of employment for cause, violation of material Company
or Subsidiary policies, violation of ethical codes or other codes of conduct,
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Subsidiary.

22. GENERAL PROVISIONS.

(a) No Rights to Awards; Non Uniform Awards. No Participant or any eligible
Participant shall have any claim to be granted any Award under the Plan. Neither
the Company, its



--------------------------------------------------------------------------------

Subsidiaries nor the Board is obligated to treat Participants or eligible
Participants uniformly, and determinations made under the Plan may be made by
the Board selectively among eligible Participants who receive, or are eligible
to receive, Awards (whether or not such eligible Participants are similarly
situated).

(b) No Exercises Contrary to Law. No Award under this Plan may be exercised by
the holder thereof if such exercise, and the receipt of cash or stock
thereunder, would be, in the opinion of counsel selected by the Board, contrary
to law or the regulations of any duly constituted authority having jurisdiction
over this Plan.

(c) No Right to Employment. This Plan will not confer upon any Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate such Participant’s
employment or other service at any time.

(d) Authorized Leaves. Absence on leave approved by a duly constituted officer
of the Company or any of its Subsidiaries shall not be considered interruption
or termination of service of any employee for any purposes of this Plan or
Awards granted hereunder, except that no Awards may be granted to an employee
while he or she is absent on leave.

(e) No Rights as a Stockholder. No Participant shall have any rights as a
stockholder with respect to any shares subject to Awards granted to him or her
under this Plan prior to the date as of which he or she is actually recorded as
the holder of such shares upon the stock records of the Company.

(f) Conflicts. In the event any provision of any Award granted under the Plan
shall conflict with any term in the Plan, the term in the Plan shall control.

(g) Headings. The headings used in the Plan are for convenience only, do not
constitute a part of the Plan, and shall not be deemed to limit, characterize,
or affect in any way any provisions of the Plan, and all provisions of the Plan
shall be construed as if no captions had been used in the Plan.

(h) Successors and Assigns. The Plan is binding on and will inure to the benefit
of any successor to the Company, whether by way of merger, consolidation,
purchase, or otherwise.

(i) Severability. If any provision of the Plan or any Award Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan or Award Agreement, and the Plan and
each Award Agreement shall each be construed and enforced as if the invalid
provisions had never been set forth therein.

(j) No Strict Construction. No rule of strict construction shall be applied
against the Company or any other person in the interpretation of any of the
terms of the Plan, any Award Agreement, any Award granted under the Plan, or any
rule, regulation or procedure established by the Board.